DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the Specification,  in para. (0020), line 2, it is stated that the brassiere incudes a pair of left and right cup parts. This is unclear and confusing since it   appears to   claim a pair of left cups and a pair of right cups. Applicant only needs to claim a pair of cups or   claim   a left cup and a right cup.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 1, applicant is claiming a “pair of right and left cup parts”.   This is unclear and confusing since it is not clear if there is a pair of left cups and a pair of right cups.  Applicant only needs to claim a pair of cups or   claim   a left cup and a right cup.  

In claim 2, line 2, there is no antecedent basis for “The skin”  since it is not clear if it is of the wearer or the bra or cup part.   In claim 1, line 6, “Skin side” is not clear. It is not clear if it is a human body part being claimed.  The element needs to be claimed as being configured to lie on a skin surface of a   wearer”.  In claim 2, line 3 , there is no antecedent basis for “The front side of the brassiere”. 
  In claim 3, line 2, there is no  antecedent basis for “The front center top” And in claim 3, lines 2-3, the language of “To the side portion along the cup lower edge” is unlearn as indefinite for the same reasons as in claim 1.  In claim 4, line 2 “Skin side is unclear nad indefinite for the same reasons as in claim 2.  In claim 5, line 3, there is no antecedent basis for “The front surface”. 
 In claim 5, line 3, there is no antecedent basis for “The front surface side”.
 In claim 6, lines 2-3, IT is not clear as to what applicant is claiming such as if a wire is included in the pocket/port or if the select ability is only being claimed.  In claim 7 applicant is claiming multiple embodiments or alternatives and it is not clear as to what applicant is attempting to claim.  In claim 8  it is not clear as to what applicant is attempting to claim such as if it is the length of the vase part itself.  There is no antecedent basis for “The lower most portion of the wire insertion part and the cup part and “the lower end of the base part”. 

However, the claims have been examined on the merits. 

Claims 1-8  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the cited references, alone or in combination, disclose the brassiere including the left and right cup parts with a back part, straps and under bust pockets and a base part continuous with the cup parts and that has a stretchable skin side base part and layered front side base part with the wire insertion part and skin side base part and front side base part fixed to each other at the front center tops, side edges and lower end  as claimed in claim 1.  Claims 2-8 are allowable since they depend form claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732